CRICHTON, J.,
would grant and assigns reasons.
hit is my view that the trial court abused its discretion in granting the motion for release in light of the homeless status of the victim, the fact that the defendant was charged with a crime of violence, and the proximity of the jury trial setting, which currently falls within a month of the trial release order, all of which constitute good cause to deny the motion at this time. Furthermore, nothing would preclude or encumber the defense from successfully re-urging the speedy trial motion on the July 18, 2016 trial date. Accordingly, I would grant the State’s writ application and reverse the ruling of the trial court, thereby denying the defendant’s motion to release pursuant to La. C.Cr.P. art. 701.